DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10997759. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-20 of U.S. Patent No. 10997759.
Instant Application 
U.S. Patent No. 10997759

1. A user interface apparatus for a vehicle comprising: 
a display unit configured to display an augmented reality (AR) graphic object; 
an interface electrically connected to (i) a first camera of the vehicle configured to acquire front view image information and (ii) an Inertial Measurement Unit (IMU) of the vehicle configured to acquire vehicle motion sensing information; a display configured to project an augmented reality (AR) graphic object onto a screen of the vehicle; 
at least one processor configured to: 
at least one processor; and a computer-readable medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
acquire image information outside the vehicle using an object detection apparatus of the vehicle; 
acquiring, through the interface, the front view image information from the first camera; 

based on the front view image information, generating the AR graphic object; 
acquire vehicle motion sensing information using an inertial measurement unit (IMU) of the vehicle; and 
acquiring, through the interface, the vehicle motion sensing information from the IMU; and 
change a location of the AR graphic object on the display unit based on the vehicle motion sensing information.
based on the vehicle motion sensing information, warping the AR graphic object, wherein warping the AR graphic object comprises changing, through the display, a location of the AR graphic object projected onto the screen based on the vehicle motion sensing information.


Limitations of claims 2-20 of instant application are taught by claims 2-20 of U.S. Patent No. 10997759.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613